Citation Nr: 0915216	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-31 950	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 
2004 for the grant of total disability by reason of 
individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than January 9, 
2004 for the grant of a 70 percent rating for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date earlier than March 15, 
2005 for the grant of service connection for chronic right 
knee strain.

4.  Entitlement to an effective date earlier than March 15, 
2005 for the grant of service connection for chronic left 
knee strain.


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 
1970.  The Veteran's decorations include the Purple Heart 
Medal and the Bronze Star with one Oak Leaf Cluster.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from rating decisions issued by the 
Regional Office (RO).

In correspondence dated in March 2007, and received after the 
case was at the Board, the Veteran stated that he disagreed 
with the effective dates for service connection for his 
chronic left and right knee strain.  As will be pointed out 
below, an unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of an SOC.  
Malincon v. West,  12 Vet. App 238, 240-241.  Accordingly, 
these issues have been added to the title page and are dealt 
with in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's formal claim for TDIU was received on 
January 9, 2004.  The earliest correspondence from the 
Veteran that could be construed as an informal claim was 
received December 10, 2003.

2.  The earliest date that it was factually discernable that 
the Veteran was entitled to TDIU was December 10, 2003, when 
VA received a letter from the Veteran's private physician 
stating that the Veteran's service connected PTSD rendered 
him unable to work, which letter was received within one year 
before the Veteran's formal claim was filed. 

3.  The earliest date that the Veteran's PTSD was shown to be 
productive of occupational and social impairment with 
deficiencies in most areas was December 10, 2003, when VA 
received a letter from the Veteran's private physician 
stating that the Veteran's service connected PTSD rendered 
him unable to work.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 10, 2003, 
but no earlier, for the grant of TDIU have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.151, 3.155, 3.157, 3.400 (2008).

2.  The criteria for an effective date of December 10, 2003, 
but no earlier, for the grant of a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by a 
February 2004 letter sent to the Veteran by the RO.  In this 
letter, issued prior to the rating decision, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  The Veteran was sent a letter adequately 
explaining how disability ratings and effective dates are 
determined in March 2006 and his claim was readjudicated in 
an SOC dated May 2006, thus satisfying the requirements of 
Dingess.  Furthermore, the original RO decision dated in 
September 2005 that granted TDIU explained how the effective 
date therefore had been determined,

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, and documents 
and statements that were submitted by the Veteran.  A VA 
examination was provided in connection with the Veteran's 
associated claim for an increased rating for his PTSD, which 
claim is not, however, currently on appeal.  The Board 
therefore finds that the VA satisfied its duty to assist. 

II.  Effective Date

The effective date for an increased rating (including TDIU) 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received within one year from such date; 
otherwise, the effective date for an increased rating will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a)(b); 38 
C.F.R. § 3.400(o).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A.  Earlier Effective Date for TDIU

The Veteran claims that the effective date for the grant of 
TDIU should be August 29, 2001, when he filed his initial 
claim for service connection for multiple alleged 
disabilities, including tinnitus, hearing loss, and 
"stress."  The Veteran did not allege an entitlement to 
TDIU in his August 2001 claim, nor did he then state that he 
was unable to work due to his PTSD.  See 38 C.F.R. § 3.151 (a 
specific claim must be filed in order to obtain VA disability 
compensation).  Furthermore, at his initial rating 
examination for PTSD in July 2002, the Veteran stated that he 
retired from his full time employment as a boilermaker in 
2001 but continued to work part time for a different 
employer.  At a later date, the Veteran sent in a copy of the 
examiner's report in which he crossed out the reference to 
his part time employment, with the notation that he was no 
longer working because he was laid off.  The Veteran's claim 
that he was laid off from work does not constitute an 
informal claim for TDIU, insofar as the Veteran did not even 
imply that he was let go or otherwise unable to work because 
of his PTSD.  Rather, the Veteran's use of the term "laid 
off" implied that he was let go due to lack of work.  

In his notice of disagreement with his rating for PTSD dated 
December 4, 2003, the  Veteran stated that he retired from 
his trade as a boilermaker in 1998 or 1999 because it was 
difficult for him to deal with people, so he chose to quit 
before he "got into any real trouble."  However, the 
Veteran did not state that he was unable to work because of 
his PTSD; rather, he stated that it became more difficult.  
In fact, both prior to and after December 4, 2003, the 
Veteran admitted that he worked as a boilermaker until he was 
laid off in 2001, and thereafter worked part time with 
another company until it went out of business some time 
during 2003.  

In a statement December 10, 2003 the Veteran claimed that he 
took early retirement from his job because it "was getting 
more difficult" to work.  He also submitted a statement from 
his private consulting physician.  The Veteran's private 
physician stated that the Veteran told him that he worked 
over 200 separate jobs, that these jobs often ended because 
the Veteran got in physical altercations with construction 
crews, and that the Veteran retired because he "could not 
handle it any longer."  The Veteran's private physician 
stated that the Veteran was unable to work since 1998 and had 
multiple disabilities including musculoskeletal pain, 
tinnitus, hearing loss, headaches, hypertension, sleep apnea, 
fungal infections, precancerous skin lesions, and a "pre-
diabetic" state.  The Veteran's private physician stated the 
Veteran's tinnitus and sleep disorder were "actively 
disabling and endangering conditions" and that his PTSD 
"ruined his ability to work in his trade as a boilermaker."  
He concluded that the Veteran was "fully disabled from 
gainful employment in any stable job."  The Board notes 
that, in December 2003, the only disabilities for which the 
Veteran was service connected were PTSD, hearing loss, and 
tinnitus.  Moreover, as noted, he was employed into 2003 as 
evidenced by other evidence on file.

The Veteran filed a formal claim for TDIU on January 9, 2004.  
This was taken as the effective date for the total rating and 
increased rating claims once granted.

It is concluded herein that December 10, 2003 is the 
appropriate effective date for the Veteran's grant of TDIU 
because this is the first date that it was factually 
ascertainable that the Veteran was unable to work as a result 
of a service connected disability and, additionally, this is 
the earliest date that the Veteran could be construed to have 
filed an informal claim for TDIU.  See 38 C.F.R. § 3.155.

The record does not contain any evidence that the Veteran was 
unable to work due to a service connected disability prior to 
December 10, 2003.  While the Veteran's private physician 
stated that the Veteran was unable to work since 1998, the 
Board notes that the Veteran did not retire from full time 
employment until 2001, and thereafter worked part time until 
his new employer went out of business some time in 2003.  The 
Veteran clearly was able to work during those periods of time 
during which he was, in fact, employed.  Moreover, records 
obtained from the Veteran's most recent full time employer 
state that the Veteran worked for them from 1995 to 2001 and 
was laid off due to lack of work, which is factually 
inconsistent with statements about the Veteran's work history  
that were set forth in the private physician's December 2003 
letter.  Furthermore, in discussing the Veteran's inability 
to work since 1998, the Veteran's private physician alluded 
to numerous medical problems for which the Veteran was not 
then service-connected.  Although the private physician 
stated that the Veteran's PTSD alone prevented him from 
working as a boilermaker, he did not state when the Veteran's 
PTSD symptoms increased to the point he was unable to work.  
In fact, the Veteran's private physician did not discuss any 
symptoms of the Veteran's PTSD other than to state that the 
most "clinically relevant symptom[ ]" was the Veteran's 
"intra-psychic suffering." 

It is also not factually ascertainable from the Veteran's VA 
treatment records that the Veteran was unable to work due to 
his service connected disabilities prior to December 10, 
2003.  A July 25, 2002 note states that the Veteran reported 
that, on one occasion, he was let go from a job because he 
threw an object and that he was now retired.  The clinician 
did not state that the Veteran was then unable to work.  
Records addressing the Veteran's inability to work are more 
recent than December 10, 2003.  The December 10, 2003 letter 
from the Veteran's private physician is the earliest mention 
of his inability to work due to his service-connected 
disabilities.

        B.  Earlier Effective Date for 70 percent rating for 
PTSD

The RO increased the Veteran's rating for PTSD to 70 percent, 
effective January 4, 2004, the date of the Veteran's claim 
for TDIU.  The RO chose this date as the date for the 
increased rating as well.  Using the same theory as set forth 
above, there is a basis to assign the rating as of December 
10, 2003.  Accordingly, the proper effective date for the 
increased 70 percent rating is December 10, 2003, when VA 
received information from the Veteran's private physician 
indicating that the Veteran was unable to work due to his 
PTSD.  This physician's letter is the earliest record 
evidence of occupational and social impairment with 
deficiencies in most areas as encompassed by the criteria for 
a 70 percent evaluation.  The symptoms reported in VA 
treatment records during the year before December 10, 2003 
are generally consistent with the 50 percent evaluation 
currently applicable to that period.  
        
 
 ORDER

An effective date of December 10, 2003, but no earlier, for 
the grant of TDIU is allowed. 

An effective date of December 10, 2003, but no earlier, for 
the grant of a 70 percent rating for PTSD is allowed.


REMAND

As explained in the introduction, the Veteran submitted a 
notice of disagreement upon which no action was taken.  This 
document was received after the claims file had been sent to 
the Board on the issues considered above.  Correspondence 
from the Veteran dated in March 2007 stated that the Veteran 
disagreed with the effective dates of service connection for 
his right and left knee disabilities.  The notice of 
disagreement was timely, insofar as the Veteran was notified 
of the RO decision granting service connection for his 
chronic left and right knee strain in August 2006.  These 
claims are remanded for issuance of a statement of the case.  
See 38 C.F.R. §§ 3.160(c), 19.26 (2008). See also Manlincon 
v. West, 12 Vet. App. at 240-241.   

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the Veteran, addressing the issue 
of the effective dates for service 
connection for chronic left knee strain 
and chronic right knee strain in the 
decision of August 2006.  The Veteran must 
be advised of the time limit in which he 
may file a substantive appeal. 38 C.F.R. § 
20.302(b).  To perfect the appeal, he must 
timely file a substantive appeal, 
otherwise the appeal should be closed 
without returning to the Board.

Thereafter, if the appeal is timely perfected, and if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


